Citation Nr: 1424897	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (lumbar spine disorder), claimed as secondary to service-connected disabilities.  

2. Entitlement to service connection for a bilateral hip disorder, to include osteoarthritis (bilateral hip disability), claimed as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1996.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was afforded a Board hearing, held by the undersigned in January 2010.  A copy of the hearing request has been associated with the claims file.  

In May 2010 the Board remanded the matter for further development to include obtaining outstanding treatment records and scheduling VA examinations.  

Unfortunately the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

VA inquiries, most recently dated in April 2014, appear to reflect that the Veteran's claim for Social Security Administration (SSA) benefits was denied.  However, all relevant administrative and medical records considered in the determination of the claim for SSA disability benefits must be obtained and associated with the claims file.  

Also, a statement received in September 2012 shows the Veteran filed a claim for Workers' Compensation based on his service-connected right knee disability.  An attempt to obtain these records must also be made.  

If the records obtained pertain to the Veteran's claimed lumbar spine and bilateral hip disorders, the claims file should be resubmitted to the September 2010 VA examiner for a clarifying medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran information as to whether his SSA claim and/or his Workers' Compensation claim pertain to his claimed lumbar spine and/or bilateral hip disorders.  Based on information from the Veteran, and if such records appear to be relevant to the current claim, please do the following:

(a). Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

(b). Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file, to specifically include Workers' Compensation records. Obtain any such records and associate them with the claims folder.  If the records are not obtainable (or none exist), notify the Veteran and clearly document the negative response(s) in the claims file.  

2. If, and only if, additional evidence is received that pertains to the claims of service connection for lumbar spine and/or bilateral hip disorders, the RO should forward the claims file to the September 2010 VA examiner to provide an addendum opinion.  Essentially the examiner should be asked whether this additional information would change his earlier opinion.  

3. Thereafter, consider all of the evidence of record and readjudicate the claims for service connection.  If any benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



